Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/13/2021 has been entered.
 
Response to Amendment
Applicant’s submission of response was received on 12/13/2021.  Presently claims 1-21 are pending. 
Response to Arguments
Applicant’s arguments with respect to claims 1-21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Applicant argued that the prior art of Friedhelm (US3620463A) does not disclose the limitation of “a guide bar slidingly receivable within a lumen of said guide tube”.
In response to this argument, the prior art of Friedhelm disclose the pin (41) is slidingly received (i.e., inserted) within the element (38) and, therefore meets the claim requirements.
Accordingly, this argument is not persuasive.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-13 and 15-21 are rejected under 35 U.S.C. 103 as being unpatentable over Friedhelm (US3620463A) in view of Nishibori (US5738286A) and Enomura (US20100155310A1).

Regarding claim 1, Friedhelm disclose a disintegrating mill (abstract), comprising:
a housing (figs.1 and 2: (13)) defining an interior and a first aperture (fig.1: the aperture between elements (15) and (18)) (col.2 line 27-col.3 line 7), 
a guide tube (fig.2: (38)) affixed to said housing (col.3 last 2 lines-col.4 line16), 
a guide bar (fig.2: (41)) slidingly receivable within a lumen of said guide tube (figs.1 and 2: the element (41) is receivable in the hole of the element (38)), 
a door (figs.1 and 2: (16)) for closing said aperture, said door hingeably coupled to said guide bar, 
a stator (fig.1: (23)) affixed to said door (fig.1: (16)), said stator (fig.1: (23)) further comprising a circular array of projections (fig.1: (46)), 
a rotor assembly further comprising a rotor disc (fig.1: (22)) defining an axis of rotation, and having a perimeter and a circular array of projections (fig.1: (46)), and 
at least one vane knife (fig.1: element (24) is serrated “corresponding to knife”) affixed to said perimeter of said rotor disc (fig.1: (22)), 
said vane knife comprising an airfoil defining a cutting edge (fig.1: the cutting edge of the element (24)), 
a pressure surface facing toward said axis of rotation and a suction surface opposite said pressure surface (figs.1 and 4: the element (24) having a fist surface facing the axis of the rotation and a second surface opposite to the first surface), and 
such that with said first aperture (fig.1: the aperture between elements (15) and (18)) in said housing (fig.1: (13)) closed by said door (fig.1: (16)), said circular array of 
Friedhelm does not disclose each of the rotor and stator having a plurality of radially spaced apart circular arrays of projections; and said rotor assembly residing within a cylindrical screen deposited within said interior of said housing;
the pressure surface having a concave surface and facing toward said axis of rotation and the suction surface having a convex surface and facing opposite said pressure surface, and an angle or attack for developing suction for inward pulling of particles stuck in said screen.

Nishibori teaches a disintegrating mill (abstract), comprising:
a housing defining an interior and an aperture (fig.3: (155)), 
Nishibori does not explicitly disclose a door
However, it would have been obvious to one of ordinary skill in the art at the time of the invention to make the element (131) to be removable for the purpose of the maintenance and repairing, since it has been held that if it were considered desirable for any reason to obtain access to the interior of Nishibori’s device
Therefore, the element (131) is corresponding to a door for providing access to the interior of the device, thereby:
a door (fig.3: (131)) for closing said aperture (fig.3: (155)) (col.7 lines 8-57), 
a stator (fig.3: (134)) affixed to said door, said stator further comprising a plurality of radially spaced apart circular arrays of projections (fig.3: (134)), 

said rotor assembly residing within a cylindrical screen(fig.3: (151)) deposited within said interior of said housing, such that with said aperture in said housing closed by said door, 
said circular arrays of projections of said stator (fig.3: (134)) and said circular arrays of projections of said rotor (fig.3: (144)) disc are concentric.

Both of the prior arts of Friedhelm and Nishibori are related to a disintegrating mill;
The prior arts of Friedhelm is concerned about the size of the product (col.1 lines 32-35);

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the mill of Friedhelm to have each of the rotor and stator having a plurality of radially spaced apart circular arrays of projections; and said rotor assembly residing within a cylindrical screen deposited within said interior of said housing as taught by Nishibori in order to increase the efficiency of the device and not allowing the processing material to be exit before it be sized to the desire size, since it has been held that combining prior art elements according to known methods to yield predictable results requires only routine skill in the art. [KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)].  
Enomura teaches a disintegrating mill (abstract) (paragraphs 0023-0025)), comprising:
a housing (fig.18: (106)) defining an interior and an aperture (fig.18: the aperture of the housing (20)), 
 a rotor disc (figs.18-19: (101)) defining an axis of rotation (fig.18), and 
at least one vane knife (figs.19:  (112)) affixed to said perimeter of said rotor disc (fig.19: (101)), 
said vane knife comprising an airfoil defining a cutting edge (fig.19: (112)), 
a pressure surface having a concave surface (fig.19A: (112a)) and facing toward said axis of rotation (fig.19A: (x)) and a suction surface having a convex surface (fig.19A: (112b)) and facing opposite said pressure surface, and 
an angle or attack for developing suction for inward pulling of particles (fig.19A: the top angle between the surfaces (112a) and (112b)) (paragraph 0226-0230))

Both of the prior arts of Friedhelm and Enomura are related to a disintegrating mill;
The prior arts of Friedhelm is concerned about the size of the product (col.1 lines 32-35);
The prior arts of Enomura is concerned about the size of the product (paragraph 0008);

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the airfoils of the mill of 
Regarding claim 2, Nishibori teaches wherein said screen (fig.3: (151)) further comprises a flange, and said flange is received within a circular groove in an interior surface of said housing (fig.3: the frame of the screen (151) is a flange).  

Regarding claim 3, Friedhelm disclose wherein said housing (fig.2: (13)) further comprises an exit hopper (fig.2: (20)) (col.3 liens 15-17).  

Regarding claim 5, Friedhelm disclose a shaft seal (fig.1: (22a)), and wherein said rotor assembly (fig.1: (22)) is attached to a shaft (fig.1: (21)) passing through said shaft seal and a second aperture in said housing (fig.1: see the aperture in the housing where the shaft (21) is passed through) (col.2 lines 29-47).

Regarding claim 6, Friedhelm disclose an infeed hopper and a duct (figs.1 and 2: (19)), and wherein said door (figs.1 and 2: (16)) further comprises an aperture, 

Regarding claim 7, Friedhelm disclose at least one projection from among said plurality of said circular arrays of projections of said rotor disc has a cross section selected from the set of cross sections consisting of: a circle, a rectangle, a trapezoid, a polygon, a regular polygon, a segment of a cylinder, and a segment of a hollow cylinder (figs.1 and 4: (45)).  

Regarding claim 8, Friedhelm disclose wherein at least one projection from among said plurality of said circular arrays of projections of said stator has a cross section selected from the set of cross sections consisting of: a circle, a rectangle, a trapezoid, a polygon, a regular polygon, and segment of a cylinder and a segment of a hollow cylinder (fig.1: (46)).  

Regarding claim 9, Friedhelm disclose said guide bar (fig.2: (41)) further comprises an extension stop (see fig.2 below: Stop element).


    PNG
    media_image1.png
    652
    788
    media_image1.png
    Greyscale











Regarding claim 10, Friedhelm disclose a disintegrating mill (abstract), comprising:
a rotor assembly (fig.1: (22)) further comprising a shaft (fig.1: (21)) defining an axis of rotation (col.2 line 27-col.3 line 7), 
a rotor disc (fig.1: (22)) defining a perimeter and having a perimeter and circular array of projections (fig.1: (46)) emerging therefrom, 
at least one vane knife (fig.1: element (24) is serrated “corresponding to knife”) attached to said perimeter of said rotor disc for rotation therewith, said vane knife defining an airfoil having a leading edge which is a cutting edge, a pressure surface facing toward said axis of rotation, and a suction surface opposite from said pressure surface (figs.1 and 4: the element (24) having a fist surface facing the axis of the rotation and a second surface opposite to the first surface); 
a housing defining an interior (fig.1: the interior between elements (15) and (18))  and comprising a first plate (fig.1: (18)) having a first aperture, a second plate (fig.1: (15)) and a perimeter wall spanning between said first plate and said second plate, 
said perimeter wall (fig.1: (14)) further comprising an arcuate section and a gap (figs.1 and 2)); 

a door guide bar (fig.1: (41)) slidingly coupleable to said door guide; 
a door (figs.1 and 2: (16)) for closing said first aperture in said housing, said door hingeably attached to an end of said door guide bar; 
and a stator (fig.1: (23)) having a second circular array of projections emerging therefrom, said stator (fig.1: (23)) attached to said door (fig.1: (16)) so that with said door closed said first plurality of circular arrays radially alternate with said second plurality of projections.  
Friedhelm does not disclose a screen having an inside diameter , each of the rotor and stator having a plurality of radially spaced apart circular arrays of projections; and said rotor assembly residing within a cylindrical screen deposited within said interior of said housing;
the pressure surface having a concave surface and facing toward said axis of rotation and the suction surface having a convex surface and facing opposite said pressure surface, and an angle or attack for developing suction for inward pulling of particles stuck in said screen.

Nishibori teaches a disintegrating mill (abstract), comprising:
a housing defining an interior and an aperture (fig.3: (155)), 
Nishibori does not explicitly disclose a door
However, it would have been obvious to one of ordinary skill in the art at the time of the invention to make the element (131) to be removable for the purpose of the maintenance and repairing, since it has been held that if it were considered desirable for any reason to obtain access to the interior of Nishibori’s device
Therefore, the element (131) is corresponding to a door for providing access to the interior of the device, thereby:
a door (fig.3: (131)) for closing said aperture (fig.3: (155)) (col.7 lines 8-57), 
a stator (fig.3: (134)) affixed to said door, said stator further comprising a plurality of radially spaced apart circular arrays of projections (fig.3: (134)), 
a rotor assembly further comprising a rotor disc (fig.3: (141)) defining an axis of rotation, and having a perimeter and a plurality of radially spaced apart circular arrays of projections (fig.3: (144)), and 
said rotor assembly residing within a cylindrical screen(fig.3: (151)) deposited within said interior of said housing, such that with said aperture in said housing closed by said door, 
said circular arrays of projections of said stator (fig.3: (134)) and said circular arrays of projections of said rotor (fig.3: (144)) disc are concentric.

Both of the prior arts of Friedhelm and Nishibori are related to a disintegrating mill;
The prior arts of Friedhelm is concerned about the size of the product (col.1 liens 32-35);
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the mill of Friedhelm to 

Enomura teaches a disintegrating mill (abstract) (paragraphs 0023-0025)), comprising:
a housing (fig.18: (106)) defining an interior and an aperture (fig.18: the aperture of the housing (20)), 
 a rotor disc (figs.18-19: (101)) defining an axis of rotation (fig.18), and 
at least one vane knife (figs.19:  (112)) affixed to said perimeter of said rotor disc (fig.19: (101)), 
said vane knife comprising an airfoil defining a cutting edge (fig.19: (112)), 
a pressure surface having a concave surface (fig.19A: (112a)) and facing toward said axis of rotation (fig.19A: (x)) and a suction surface having a convex surface (fig.19A: (112b)) and facing opposite said pressure surface, and 
an angle or attack for developing suction for inward pulling of particles (fig.19A: the top angle between the surfaces (112a) and (112b)) (paragraph 0226-0230))

Both of the prior arts of Friedhelm and Enomura are related to a disintegrating mill;
The prior arts of Friedhelm is concerned about the size of the product (col.1 liens 32-35);
The prior arts of Enomura is concerned about the size of the product (paragraph 0008);
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the airfoils of the mill of Friedhelm in view of Nishibori to have the pressure surface having a concave surface and facing toward said axis of rotation and the suction surface having a convex surface and facing opposite said pressure surface, and an angle or attack for developing suction for inward pulling of particles as taught by Enomura thereby having the angle or attack for developing suction for inward pulling of particles stuck in said screen, since it has been held that combining prior art elements according to known methods to yield predictable results requires only routine skill in the art. [KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)].  

Regarding claim 11, Friedhelm disclose the door having a cylindrical surface complementary to the inside diameter of the aperture
Nishibori teaches the screen (fig.3: (151)) having a diameter’
Therefore, modifying Friedhelm in view of Nishibori teaches the limitations of claim 11

Regarding claim 12, Friedhelm disclose the (fig.1: (15)) having a cylindrical surface within the housing,
Nishibori teaches the screen (fig.3: (151)) having a diameter’
Therefore, modifying Friedhelm in view of Nishibori teaches the limitations of claim 12.

Regarding claim 13, Friedhelm disclose wherein said housing further comprises an exit hopper (fig.2: (20)) (col.3 liens 15-17). 

Regarding claim 15, Friedhelm disclose a shaft seal (fig.1: (22a)), and wherein said rotor assembly (fig.1: (22)) is attached to a shaft (fig.1: (21)) passing through said shaft seal and a second aperture in said housing (fig.1: see the aperture in the housing where the shaft (21) is passed through) (col.2 lines 29-47).

Regarding claim 16, Friedhelm disclose an infeed hopper and a duct (figs.1 and 2: (19)), and wherein said door (figs.1 and 2: (16)) further comprises an aperture, whereby said hopper communicates through said duct to said interior of said housing (col.3: lines 15-17).  

Regarding claim 17, Friedhelm disclose at least one projection from among said plurality of said circular arrays of projections of said rotor disc has a cross section selected from the set of cross sections consisting of: a circle, a rectangle, a trapezoid, a 
 
Regarding claim 18, Friedhelm disclose wherein at least one projection from among said plurality of said circular arrays of projections of said stator has a cross section selected from the set of cross sections consisting of: a circle, a rectangle, a trapezoid, a polygon, a regular polygon, and segment of a cylinder and a segment of a hollow cylinder (fig.1: (46)).  

Regarding claim 19, Friedhelm disclose said door guide (fig.2: (38)) further comprises an extension stop (see fig.2 above: Stop element).

Regarding claim 20, Friedhelm disclose said guide door bar (fig.2: (41)) further is a first of two translator pin (see fig.2 above: the pin of the stop element).

Regarding claim 21, Friedhelm disclose wherein said pressure surface of said vane knife comprises a negatively curved surface, and said suction surface of said vane knife comprises a positively curved surface (figs.1 and 4: the element (24) is serrated  and by the definition of the serrated element, it have a fist negatively curved surface and a positively curved surface).

Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Friedhelm (US3620463A) in view of Nishibori (US5738286A) and Enomura (US20100155310A1) as applied to claim 1 above with respect to claim 4 and as applied to claim 10 above with respect to claim 14, and further in view of Richard (US2038594A).
Regarding claims 4 and 14, Friedhelm disclose the rotor disc (fig.1: (22)) having a hub (fig.1: see back end of the element (22)), the rotor disc having at least one of said at least one vane knives (fig.1: element (24) is serrated “corresponding to knife”)

Friedhelm in view of Nishibori and Enomura does not disclose said rotor assembly further comprises a back plate affixed to said hub and to at least one of said at least one vane knives.
Richard teaches a disintegrating mill (abstract), comprising:
a rotor (figs.1-3: (12)) having a hub (see fig.3 below), knives (fig.3: (42)), and a back plate (fig.3: (53)) affixed to said hub and to knives (page 2 col.1 paragraphs 50-65 and page 2 col.2 paragraphs 45-60).

Both of the prior arts of Friedhelm and Richard are related to a disintegrating mill;

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the mill of Friedhelm to have the rotor having a back plate affixed to said hub and to at least one of said at least one vane knives as taught by Richard in order to strengthening the rotor, also seal the space between the back of the rotor and the adjacent wall against the passage of any coarse particles (Richard: page 3 col.2 paragraphs 60-65), since it has been held that 

    PNG
    media_image2.png
    459
    591
    media_image2.png
    Greyscale














Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED S ALAWADI whose telephone number is (571)272-2224. The examiner can normally be reached 06:00 am- 04:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on (571) 270-3818. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.A./           Examiner, Art Unit 3725                                                                                                                                                                                             
/JESSICA CAHILL/           Primary Examiner, Art Unit 3753